Citation Nr: 0738971	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  00-14 348	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California


THE ISSUE

Whether a September 1997 rating decision, in which the RO 
assigned an effective date of April 2, 1997 to grants of 
nonservice-connected pension benefits and special monthly 
pension benefits by reason of being housebound, should be 
revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision, in 
which the Department of Veterans Affairs RO in Los Angeles, 
California denied "entitlement to pension in 1969 and 1976."

In June 2005, the Board remanded this claim, then 
characterized as entitlement to an effective date earlier 
than 1997 for a grant of nonservice-connected pension 
benefits and special monthly pension benefits by reason of 
being housebound, to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The Board again remanded this 
claim to the RO via AMC in October 2006.


FINDING OF FACT

On November 15, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that he 
wished to withdraw his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In this case, the veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


